DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2021 has been entered.
Response to Amendment 
  This office action is responsive to amendment filed on 04/17/2021. The Examiner has acknowledged and accepted new added claims 1, 5, 7-9, 12 and 17, in the submission filed 04/17/2021. Claims 1-20 have been presented for examination and are rejected.  

Response to Arguments

Applicant's argument, filed on April 17th 2021 has been entered and carefully considered.
Applicant's arguments with respect to claim 1 under pre-AIA  35 U.S.C. 103(a), have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180270122) in view Rajagopalan et al.  (US 20180039570) further in view of (US 20170046146).

With respect to claims 1 and 12, Brown discloses a computing device comprising:
a processor; a storage device coupled to the processor (Brown, see para [0055]);
a monitoring engine software stored in the storage device, wherein an execution of the monitoring engine by the processor configures the computing device to perform acts (Brown, see paragraphs [0012-0015] to improve performance and detect bugs, a server may observe software components (e.g., microservices) and monitor the microservices using trace data to understand how the overall application using the distributed microservices is performing. The server may compare various versions of microservices and groups of services to determine when to fully implement an update or to roll back an update. Additionally, based on performance data obtained during monitoring, the server may advantageously decide which version of a microservice is best suited for each application) comprising: 
extracting traces of multiple variants of a microservice-based application (Brown, see FIG. 3 and paragraphs [0039-0040] method 300 for automatic microservice problem detection in enterprise applications includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. Tracing information may include metadata that is logged and/or stored by server 
inferring topologies of the multiple variants based on the extracted traces (Brown, see FIG. 3 and paragraphs [0040-0043] the service name may be a name or other identifier associated with each microservice 194 included in the request 210. Then, the server may build an application deployment profile from the service name and version information (block 304). For example, the server 104 may build an application deployment profile 290, which is made up microservice IDs 192 associated with each requested microservice 194. In an example, the sever 104 may build an application deployment profile 290 from the service name information. For example, an application deployment profile 290 may indicate which microservices 194 are requested, and the server 104 may determine that an update exists after comparing the application deployment profile 290 to existing application deployment profiles 290 on the server 104.); 
identifying one or more topological differences of each of the multiple variants based on the extracted traces (Brown, see FIG. 3 and paragraphs [0040-0043] the server may compare the application deployment profile to an existing profile (block 306). For example, the server 104 may compare the built application deployment profile 290 to other existing profiles stored on server 104. In an example, the server 104 may compare the application deployment profile 290 to each pre-existing application deployment profile 290 on the server 104. In another example, the server 104 may compare the application deployment profile 290 to specific groups of profiles (topological differences) or specific databases 180 on server 104. For example, the server 104 may compare profiles based on one or more endpoints or services included in the built application deployment profile 290. In an example, certain databases 180 or groups of profiles may be associated with specific endpoints and/or services such that the server 104 only compares application deployment profiles 290 with microservice A with a database 180 associated with profiles including microservice A);

However, Rajagopalan discloses ranking each topological difference (Rajagopalan, see paragraphs [0065-0068] ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges ordered based on the failure impact values. Ordering component 304 can order the annotated edges in the list from highest failure impact value (e.g., high priority) to a lowest failure impact value (e.g., lowest priority) (I.e. equivalent to ranking). Ordering component 304 can employ any suitable ordering criteria and/or function to order the annotated edges in the list based on failure impact values or any other suitable information associated with the annotated edges. It is to be appreciated that the ordering criteria and/or function can be pre-defined, operator specified, and/or dynamically determined by ordering component 304, for example, based on learning algorithms Ordering component 304 can also order API call subgraphs associated with the annotated edges according to the order of the annotated edges in the list (i.e. topology).  FIG. 7 and paragraph [0069] further discloses ordered list 700 of annotated edges and API call subgraphs from annotated state transition graph 600 in accordance with one or more. Ordering component 304 has determined the ordered list 700 such that the order of the annotated edges comprises 602l, 602l, 602i, 602e, 602g, 602c, and 602j from highest priority to lowest priority. Ordering component 304 has added to the ordered list 700 (i.e. topology) API call subgraphs that correspond to annotated edges 602l, 602l, 602i, 602e, 602g, 602c, and 602j, thus ordering the API call subgraphs from highest priority to lowest priority (highest ranking to lowest ranking).  Furthermore, paragraphs [0110-0112] discloses a classifier can map an input attribute vector, z= (z1, z2, z3, z4, zn), to a confidence that the input belongs to a class, as by f (z) =confidence (class). Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determinate an action to be automatically performed. A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hyper-surface in the space of possible inputs, where the hyper-surface attempts to split the triggering criteria from the non-triggering events. Classification as used herein also is inclusive of statistical regression that is utilized to develop models of priority); and

Brown-Rajagopalan yet fails to explicitly to disclose displaying the topological differences of the microservice-based application, including a common microservice map of the topological differences and a listing of a top ranking of the topological differences, on a user interface.
However, Jamjoom discloses displaying the topological differences of the microservice-based application, including a common microservice map of the topological differences and a listing of a top ranking of the topological differences, on a user interface (Jamjoom, see paragraphs [0090-0096] the application topology at every update to a microservice. When a previous version of one microservice is deployed, the embodiment also deploys appropriate versions of other dependent microservices with the latest version possible. The dependency on a range of versions enables the embodiment to start with the latest possible version that may include additional bug fixes compared to the earliest possible version. In application development, canary testing is a process where a new version of a microservice is deployed alongside the older version. A portion of the user traffic is diverted to the newer version. Various metrics such as response time, user behavior, and the like are monitored to determine whether the new/updated microservice achieved its goals.  FIG. 7 and paragraph [0095] further discloses depicts revision histories 710-760 corresponding to microservices A-F. As with FIG. 6B, the top of each revision . Lines 773 and 774 represent combination of microservices designated as global restore points. Thus, the search space 772 for an illustrative embodiment of the present invention is between the current version 771 and the most recent global restore point 773.  Furthermore, FIG. 8A-IB and paragraphs [0097-0100] FIG. 8B, version 2.2 of microservice D 854 is only compatible with versions of microservice E less than or equal to 1.8. Thus, the previous version 2.2 of microservice D 854 is incompatible with the current version 1.9 of microservice E 825. Accordingly, the previous version 1.8 of microservice E 855 has also been deployed, with all traffic from the previous version of microservice D 854 being routed to the previous version of microservice E 855 while all traffic from the current version of microservice D 824 remains routed to the current version of microservice E 825. Both the current version 825 and the previous version 855 of microservice E directs all output to persistence layer 830 (e.g., scalable data stores 831 and 832). Thus, it is not only an alternate microservice D 854 that has been deployed, but an entire microservice chain including microservice D 854 and microservice E 855. (FIGS. 7 and 8 shows a common microservice map of the topological differences).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Brown-Rajagopalan with teaching of Jamjoom providing the method involves detecting a performance degradation of a portion of the application, where version-aware routing is performed with the application and a software defined network substrate is provided to uniquely identify microservices, and thus enables convenient and on-demand network access to a shared pool of configurable computing resources, where the combination of elements according to known methods would yield a predictable result (Jamjoom, see paragraph [0029]).   



With respect to claims 2 and 13, Brown-Rajagopalan discloses the computing device, wherein each topological difference is a result of a new version of a microservice used by the microservice-based application (Brown, see paragraphs [0011, 0036] techniques are disclosed for automatic microservice problem detection in enterprise applications. Existing techniques of updating an application involve building and deploying an entirely new version of the application. Paragraph [0036] Container 150 and/or orchestrator 170 may implement a Canary release technique to reduce the risk of introducing new versions of microservices 194 by slowly rolling out the change to a small subset of clients before making the update available to all clients and computer systems 160A-C. After an updated version of a microservice 194 is deployed on the container 150, the orchestrator 170 may start routing a few invocation requests 210 to use the updated microservice 194).

With respect to claims 3 and 14, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein execution of the monitoring engine further configures the computing device to perform acts comprising:
calculating a change complexity value of each subtree originating from a new version of a microservice used by the microservice-based application (Rajagopalan, see paragraphs [0027-0029] each microservice of a microservice-based application is developed, deployed and managed independent of other constituent microservices of the microservice-based application. New features and updates to a microservice are continually delivered in a rapid, incremental fashion, wherein newer versions of microservices are continually integrated into a production deployment. Microservice-based applications developed in this manner are extremely dynamic as they can be updated and deployed hundreds of times a day. Paragraph [0109] further disclose in order to provide for or aid in the numerous determinations (e.g., determine, ascertain, infer, calculate, predict, prognose, estimate, derive, forecast, detect, compute) described herein, components described herein can examine the entirety or a subset of the data to which it is granted access and can provide for reasoning about or determine states of the system, environment, etc. from a set of observations as captured via events and/or data. Determinations can be employed to identify a specific context or action, or can generate a probability distribution over states).

With respect to claim 4, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein the displayed topological differences include a representation of the change in complexity factor at a root of each subtree (Rajagopalan, see paragraphs [0064, 0110] Failure impact estimation component 302 can automatically analyze an annotated state transition graph to determine for each annotated edge a failure impact value of a failure of an API in an API call subgraph associated with the annotated edge.  The failure impact value can be an indication of the priority of the annotated edge in the state transition graph. Failure impact estimation component 302 can employ a failure impact function that factors into account one or more failure impact criterion in making the determination of failure impact values. In a non-limiting example, a failure impact criterion can include a count of the number of abstract user interface states reachable from the annotated edge directly and/or through other edges or abstract user interface states in the annotated state transition graph. Referring again to FIG. 6, for example, annotated edge 602k can have a count of four abstract user interface states (402g, 402h, 402i, and 402j) reachable annotated edge 602k. This can be indicative that a failure of an API in an API call subgraph associated with the annotated edge 602k could cause abstract user interface states (402g, 402h, 402i, and 402j) to become unreachable. Classifier can map an input attribute vector, z=(z1, z2, z3, z4, zn), to a confidence that the input belongs to a class, as by f(z)=confidence(class). Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determinate an action to be automatically performed. A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hyper-surface in the space of possible inputs, where the hyper-surface attempts to split the triggering criteria from the non-triggering events. Intuitively, this makes the classification correct for testing data that is near, but not identical to training data).

With respect to claims 5 and 15, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein ranking each topological difference comprises assigning a weighting factor to each microservice in the common microservice map (taught above by Jamjoom, see paragraphs [0090-0096] and FIGS. 7,  8 shows a common microservice map of the topological differences), based on predetermined one or more criteria (Rajagopalan, see paragraph [0052], a single API call invocation and a API call invocation chain are each an API call subgraph of an API call graph of a microservices-based application. An API call graph can have nodes that respectively represent APIs and edges that respectively represent calling relations between the APIs associated with microservices of a microservices-based application. State transition graph annotation component 204 can employ any known predefined (predetermined) relationships between different types of entries in aggregated logs in making determinations regarding which user interface event associated entries triggered API call invocations associated with other entries. State transition graph annotation component 204 can employ artificial intelligence to analyze previous and/or current logs to learn relationships between different types of entries in aggregated logs in making determinations regarding which user interface event associated entries triggered API call invocations associated with other entries. Paragraphs [0064-0067] further discloses failure impact estimation component 302 can automatically analyze an annotated state transition graph to determine for each annotated edge a failure impact value of a failure of an API in an API call subgraph associated with the annotated edge. For example, the failure impact value can be an indication of the priority of the annotated edge in the state transition graph. Failure impact estimation component 302 can employ a failure impact function that factors into account one or more failure impact criterion in making the determination of failure impact values. In a non-limiting example, a failure impact criterion can include a count of the number of abstract user interface states reachable from the annotated edge directly and/or through other edges or abstract user interface states in the annotated state transition graph. Referring again to FIG. 6, for example, annotated edge 602k can have a count of four abstract user interface states (402g, 402h, 402i, and 402j) reachable annotated edge 602k. This can be indicative that a failure of an API in an API call subgraph associated with the annotated edge 602k could cause abstract user interface states (402g, 402h, 402i, and 402j) to become unreachable. A failure impact criterion can include a count of unique actionable user interface elements (e.g., user interface elements with which actions can be performed by an end user) in the abstract user interface states reachable from the annotated edge directly and/or through other edges or abstract user interface states in the annotated state transition graph).

With respect to claims 6 and 16, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein the one or more criteria include assigning a lower weighting factor to a topological difference the farther down a subtree originating from a front end of a microservice-based application the topological difference is(Rajagopalan, see paragraphs [0067-0070] it is to be appreciated that the failure impact criterion can be pre-defined, operator specified, and/or dynamically determined by failure impact estimation component 302, for example, based on learning algorithms. Failure impact estimation component 302 can assign respective weights to failure impact criteria employed to determine a failure impact value to assign to an annotated edge. Ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges ordered based on the failure impact values. In a non-limiting example, ordering component 304 can order the annotated edges in the list from highest failure impact value (e.g., high priority) to a lowest failure impact value (e.g., lowest priority). Ordering component 304 can employ any suitable ordering criteria and/or function to order the annotated edges in the list based on failure impact values or any other suitable information associated with the annotated edges. It is to be appreciated that the ordering criteria and/or function can be pre-defined, operator specified, and/or dynamically determined by ordering component 304, for example, based on learning algorithms Ordering component 304 can also order API call subgraphs associated with the annotated edges according to the order of the annotated edges in the list).

With respect to claims 7 and 17, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein: 
the  common microservice map (taught above by Jamjoom, see paragraphs [0090-0096] and FIGS. 7,  8 shows a common microservice map of the topological differences)comprises one or more subtrees; and for each subtree, the weighting factor of each microservice is additive between microservices of the subtree from, an endpoint of the subtree to a root of the subtree(Rajagopalan, see paragraphs [0067-0070] it is to be appreciated that the failure impact criterion can be pre-defined, operator specified, and/or dynamically determined by failure impact estimation component 302, for example, based on learning algorithms. Failure impact estimation component 302 can assign respective weights to failure impact criteria employed to determine a failure impact value to assign to an annotated edge. Failure impact estimation component 302 can employ any suitable learning algorithms and/or intelligent recognition techniques, any suitable information, any suitable failure impact criteria, and/or any suitable function to determine a failure impact value to assign to an annotated edge. FIG. 7 illustrates a block diagram of an example, non-limiting ordered list 700 of annotated edges and API call subgraphs from annotated state transition graph 600 in accordance with one or more embodiments described herein. Repetitive description of like elements employed in other embodiments described herein is omitted for sake of brevity. In this example, ordering component 304 has determined the ordered list 700 such that the order of the annotated edges comprises 602l, 602l, 602i, 602e, 602g, 602c, and 602j from highest priority to lowest priority. Ordering component 304 has added to the ordered list 700 API call subgraphs that correspond to annotated edges 602l, 602l, 602i, 602e, 602g, 602c, and 602j, thus ordering the API call subgraphs from highest priority to lowest priority).

With respect to claim 9, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein the predetermined criteria for each weighting factor comprises error-rate degradation (Rajagopalan, see paragraphs [0028, 0033, 0076, 0085] Microservice-based applications, should be designed for, and tested against, failures. In the past, many popular highly available Internet services (which are implemented as a microservice-based application) have experienced failures and outages (e.g., cascading failures due to message bus overload, cascading failures due to database overload, cascading failures due to degradation of core internal services, database failures, etc.). After a circuit breaker time period R, the API call invocation is retried. If the API call invocation completes successfully according to success criteria, the circuit is closed again API call invocations in the API call invocation chain are performed normally Success criteria can be microservice and/or microservice-based application implementation dependent. In a non-limiting example, success criteria can be based on different metrics such as response times within a threshold, number of errors in a time period, or any other suitable success criteria. It is to be appreciated that circuit breaker time period R and/or success criteria can be pre-defined, operator specified, and/or dynamically determined by test execution component 208, for example, based on learning algorithms. Test execution component a microservice crash, error codes to indicate internal execution error in the dependent microservice, or any other suitable non-transient failure).

With respect to claims 10 and 19, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein ranking each topological difference comprises: 
determining a subtree change factor for each subtree of a topology by calculating, for each subtree, a number of changes for every subtree(Rajagopalan, see paragraphs [0027-0029, 0035] each microservice of a microservice-based application is developed, deployed and managed independent of other constituent microservices of the microservice-based application. New features and updates to a microservice are continually delivered in a rapid, incremental fashion, wherein newer versions of microservices are continually integrated into a production deployment. Microservice-based applications developed in this manner are extremely dynamic as they can be updated and deployed hundreds of times a day. Annotated edges, along with their associated API call subgraphs, can be listed in prioritized order based on their respective failure impact values. Adjacent API call subgraphs in the ordered list can optionally be merged if they have a common API to reduce redundant resiliency testing. The API call subgraphs can be automatically testing for resiliency according to the prioritized order in the list, such that a highest prioritized portion of the API call subgraphs are tested in a limited available time prior to deployment in a live environment for employment of the microservices-based application by end users, and the remaining portion of the API call subgraphs are tested after deployment. The automatic testing for resiliency for each API call subgraph can be performed according to an algorithm that reduces redundant resiliency testing. Paragraph [0109] further disclose in order to provide for or aid in the numerous determinations (e.g., determine, ascertain, infer, calculate, predict, prognose, estimate, derive, forecast, detect, compute) described herein, components described herein can examine the entirety or a subset of the data to which it is granted access and can provide for reasoning about or determine states of the system, environment, etc. from a set of observations as captured via events and/or data. Determinations can be employed to identify a specific context or action, or can generate a probability distribution over states.); and
for each subtree, assigning a higher ranking to the subtree, the larger the number of changes for the subtree (Rajagopalan, see paragraphs [0042, 0068-0069] , resiliency testing component 104 can also include prioritization component 206 that can analyze an annotated state transition graph and generate a prioritized list of API call subgraphs for resiliency testing that has reduced redundant resiliency testing. Resiliency testing component 104 can also include test execution component 208 that can automatically test the API call subgraphs for resiliency according to the prioritized order in the list, such that a highest prioritized portion of the API call subgraphs are tested in a limited available time prior to deployment in a live environment for employment of the microservices-based application by end users and the remaining portion of the API call subgraphs are tested after deployment, according to an algorithm that reduces redundant resiliency testing. Ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges ordered based on the failure impact values. In a non-limiting example, ordering component 304 can order the annotated edges in the list from highest failure impact value (e.g., high priority) to a lowest failure impact value (e.g., lowest priority). Ordering component 304 has determined the ordered list 700 such that the order of the annotated edges comprises 602l, 602l, 602i, 602e, 602g, 602c, and 602j from highest priority to lowest priority. Ordering component 304 has added to the ordered list 700 API call subgraphs that correspond to annotated edges 602l, 602l, 602i, 602e, 602g, 602c, and 602j, thus ordering the API call subgraphs from highest priority to lowest priority).

With respect to claims 11 and 20, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein identifying one or more topological differences of each of the multiple variants of the microservice-based application comprises:
comparing topologies of each of the multiple variants; and identifying topological changes by reaching every end-point level of every microservice used by the microservice-based application(Brown, see FIG. 2 and paragraphs [0014, 0024] based on performance data obtained during monitoring, the server may advantageously decide which version of a microservice is best suited for each application. Multiple versions of a particular microservice may be deployed at any one time in a cloud environment based on varying levels of performance from a microservice in different enterprise applications. For example, the server builds and classifies application deployment profiles and tracks performance data. In instances with conflicting versions, the server will timestamp an application deployment profile to indicate an invocation of an updated microservice, which allows the server to track performance data associated with the update. Classifying each application deployment profile and tracking performance data, the server advantageously tracks the effect of updates of one or more microservices on the various combinations of cooperating microservices. The application deployment profiles 290 may be pre-loaded on the server 104 to ensure that tracing information related to future invocation requests 210 is categorized and classified according to a predetermine framework. Application deployment profiles 290 may be classified as a subset profile (e.g., subset profile 292A), an updated profile (e.g., 294A), or an extension profile (e.g., 296 illustrated in FIG. 2B).  FIG. 3 and paragraphs [0040-0043] further discloses an instrumented service may assign each invocation request 210 with a request ID, which may be passed to all microservices 194 involved in handling the request and the instrumented service may record information, such as start time, end time, service name, version, etc. In an example, the service name may be a name or other identifier associated with each microservice 194 included in the request 210. The server 104 may classify (i.e. equivalent to ranking) the application deployment profile as a previously existing profile, a subset profile, an extension profile, or an updated profile (block 308)).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180270122) in view Rajagopalan et al.  (US 20180039570) further in view of Mazzitelli et al.  (US 10680918).

With respect to claims 8 and 18, Brown-Rajagopalan-Jamjoom discloses the computing device, wherein the predetermined criteria for each weighting factor comprises:
assigning a first weighting factor for a call to a common microservice (Rajagopalan, see paragraphs [0063-0064] prioritization component 206 can include failure impact estimation component 302 that can assign respective failure impact values to annotated edges indicative of a determined impact on the microservices-based application of a failure of an API in an API call subgraph associated with the annotated edge. Prioritization component 206 can also include ordering component 304 that can generate an order list of API call subgraphs based on the failure impact values assigned to annotated edges associated with the API call subgraphs. Prioritization component 206 can also include merging component 306 that can merge adjacent API call subgraphs in the ordered list to reduce redundant resiliency testing. Abstract user interface states in the annotated state transition graph can be assigned respective weights which can be employed to adjust an abstract user interface state's impact on the count of abstract user interface states reachable from an annotated edge. For example, an abstract user interface state that has a weight of 50% can count as 0.5, while an abstract user interface state that has a weight of 200% can count as 2.); 
assigning a second weighting factor that is larger than the first weighting factor for a removed call to a microservice (Rajagopalan, see paragraphs [0067-0068] Failure impact estimation component 302 can assign respective weights to failure impact criteria employed to determine a failure impact value to assign to an annotated edge. Failure impact estimation component 302 can employ any suitable learning algorithms and/or intelligent recognition techniques, any suitable information, any suitable failure impact criteria, and/or any suitable function to determine a failure impact value to assign to an annotated edge);
Brown-Rajagopalan-Jamjoom yet fails to explicitly to disclose assigning a third weighting factor that is larger than the second weighting factor for an updated source microservice; and  

However, Mazzitelli discloses assigning a third weighting factor that is larger than the second weighting factor for an updated source microservice; and assigning a fourth weighting factor that is larger than the third weighting factor for a new microservice (Mazzitelli et al.  (US 10680918) Mazzitelli, see FIGS. 2A-E and col. 6, lines 58-63, FIGS. 2A-2E illustrate microservices mesh graph types for an example application that displays information about a book, similar to a single catalog entry of an online book store. The application is capable of displaying a page (e.g., web page) having a description of the book, book details (ISBN, number of pages, title, etc.), and book reviews. The example application is broken into four separate microservices: product page, details, reviews, and ratings FIGs. 2A-D and  col. 8 lines 13-67, col. 9, lines 1-31, col. 10, lines 5-24, FIG. 2B is an example depiction of a versioned app graph 210 visualizes the microservices mesh of the example application using a versioned app graph type. The versioned app graph type depicts every app in the microservices mesh and also groups any versioned apps in a composite “version box". The versioned app graph type utilizes the metadata associated with the workloads to group the workloads. These labels may be assigned to a workload when the microservice is configured by an administrator in the containerized computing service platform. The labels may be stored as metadata of a workload in microservices mesh data store 145. FIG. 2A, versioned app graph 210 depicts "productpage-v1" app 211 in a heavier weighted line and the edge going from the app 211 to the details service 203 is dashed and also weighted. This indicates that errors are occurring in the microservices mesh at this connection. The connection to the details service 203 is provided to illustrate where the failed requests are occurring in the microservices mesh. In some implementations, when a single version of an app is the only version of the app in the microservices mesh, the app may be depicted in the versioned app graph as version "v1" of the single app (see, e.g., "product-page v1" 211, "details-v1" 216, and "rating v1" 217). The versioned app graph type utilizes and analyzes the "app" or "version" labels that are associated with a workload in microservices mesh data store 145. FIG. 2A, app graph 220 depicts "productpage" app 221 in a heavier weighted line and the edge going from the app 221 to the details service 203 is dashed and also weighted. This indicates that errors are occurring in the service mesh at this connection. This edge label data may be dynamically updated to 
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Brown-Rajagopalan-Jamjoom with teaching of Mazzitelli providing the performance enhancements which enables a computing system to reduce the amount of computing resources consumed by a containerized computing services platform and enable the computing system to support a more robust and higher-performing microservices mesh. The efficiency and performance of visualization of microservices meshes in a containerized computing service platform is enhanced. The efficiency and performance of the computer system is enhanced by improving monitoring and debugging capabilities for a microservices mesh, where the combination of elements according to known methods would yield a predictable result (Mazzitelli, see col. 12, lines 55-67).   
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S PG. Pub. US 20180287876 Method for inferring topology of distributed application based on transport-layer metadata, involves ascertaining gateway host of application, and causing visual representation of topology to be presented in graphical user interface. 
U.S PG. Pub. 20190104184 Method for processing information, involves determining call relationship between first and second microservices from each detected microservice request, and generating call information between microservices based on call relationships. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05/22/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457 

/HEE SOO KIM/Primary Examiner, Art Unit 2457